UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 02-1095



In Re:   MONICA B. YOUNG,

                                                         Petitioner.



         On Petition for Writ of Mandamus.   (CA-01-151-H4)


Submitted:   April 10, 2002                   Decided:   May 6, 2002


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Monica B. Young, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Monica B. Young has filed a petition for a writ of mandamus

asking this court to direct the district court to issue summonses

in cases previously dismissed by the district court and whose

dismissals were affirmed on appeal.   Mandamus is a drastic remedy

to be used only in extraordinary circumstances.     Kerr v. United

States Dist. Court, 426 U.S. 394, 402 (1976).   Mandamus relief is

only available when there are no other means by which the relief

sought could be granted, In re Beard, 811 F.2d 818, 826 (4th Cir.

1987), and may not be used as a substitute for appeal.       In re

Catawba Indian Tribe, 973 F.2d 1133, 1135 (4th Cir. 1992).     The

party seeking mandamus relief carries the heavy burden of showing

that he has no other adequate means to attain the relief he desires

and that his entitlement to such relief is clear and indisputable.

Allied Chem. Corp. v. Daiflon, Inc., 449 U.S. 33, 35 (1980).

     Young has not made such a showing.   Accordingly, although we

grant Young’s motion to proceed on appeal in forma pauperis, we

deny her petition for mandamus relief.      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                   PETITION DENIED




                                2